EXHIBIT 10.5

 

ADDENDUM TO THE AGREEMENT




THIS ADDENDUM TO THE “AGREEMENT Dated June 4, 2003”, is entered into as of
September 25, 2003 by and between TTR HP, Inc., a Nevada corporation
(“Borrower”), and David Richards (“Lender”), collectively referred hereto as
“parties”.




  The Borrower and Lender have previously agreed that Lender will make available
a Loan of up to $500,000 to Borrower, to be used to fund Borrower’s Aeroturbine
manufacturing and distribution operations.  It is now the intent of this
Addendum to modify the Agreement as follows:




Loan Amount.  The parties hereby agree that the Lender will loan an additional,
Two Hundred Twenty Five Thousand Dollars ($225,000) to the Borrower.  Bringing
the total amount loaned by the Lender under the Agreement to, Seven Hundred
Twenty Five Thousand Dollars ($725,000).  Lender shall deliver the $225,000 to
the Borrower contemporaneously with the execution of this Addendum.

 

Term and Termination.  The Lender shall make the entire Loan of $725,000
available for a term of 12 months beginning on June 5, 2003 and ending on June
5, 2004, (“Term”) unless otherwise extended in writing by both parties.  The
Borrower may terminate this agreement at any time, without penalty, by paying
the Loan in full and submitting a written notification to the Lender notifying
of the termination.  Notwithstanding the termination, the Convertibility Option
shall remain open until the June 5, 2004 deadline.  At the end of the 12 month
Term, the Lender at his discretion may convert the Loan as per the Convertible
Option outline contained in the Agreement; or call the note due and payable, at
which time the Borrower will have thirty (30) days to pay the loan in full, or
as otherwise directed by the Lender in writing.




Payments.  The Borrower shall make payments to the Lender during the Term of the
Loan representing interest only payments.  Notwithstanding, the Borrower may
make principal and interest payments at his discretion.  Payments shall begin
August 1, 2003.  Payments are due on the 20th day of each month for the interest
accrued during the proceeding month.  The borrower shall also deliver to the
Lender an additional 20,000 shares of TTR HP Common stock at the end of the
12-month Term as added interest, bringing the total interest related shares to
40,000.




This Addendum shall only supersede those sections specifically listed in the
Addendum, all other provisions and covenants contained in the Agreement shall
remain intact.




[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.




Borrower:




TTR HP, Inc.,

a Nevada corporation




Dated: September 25, 2003

By: /s/ Bryan Hunsaker

Bryan Hunsaker,

Its: CEO







Lender:




Dated: September 23, 2003

By: /s/ David Richards

David Richards




--------------------------------------------------------------------------------












